Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered May 31, 2001, as amended February 5, 2002, convicting defendant, after a jury trial, of four counts of sodomy in the first degree, and sentencing him to concurrent terms of 15 years, unanimously affirmed.
Defendant was not prejudiced by any error in the prosecutor’s cross-examination of a defense witness about his failure to come forward with exculpatory information (see People v Dawson, 50 NY2d 311 [1980]), since other defense witnesses provided the same information.
*252The court properly denied defendant’s request for a missing witness charge as to one of the two outcry witnesses, since this witness could not provide material, noncumulative testimony (see People v Arredondo, 226 AD2d 322 [1996], lv denied 88 NY2d 964 [1996]). Concur—Andrias, J.P., Sullivan, Ellerin, Lerner and Marlow, JJ.